Title: From James Madison to James Madison, Sr., 23 January 1791
From: Madison, James
To: Madison, James, Sr.


Hond. Sir
Philada. Jany. 23. 1791.
Since my last to my brother A. I have recd. no letter from Orange, altho yours & his both, preceding left me particularly anxious to know the event of the Influ[e]nza attack on my Mothers health.
The peace between G. B. & Spain has been fully authenticated. The English accts. give a sad picture of affairs in France, but there are more direct accts. which are more favorable.
The H. of Reps. has been long employed on the Excise Bill. It is much opposed within & without doors. I think however it will pass, as less offensive than a direct tax which seems to be the alternative. What reception will it meet with in your quarter? Stills will be taxed, but the owner will have the option of returning & paying for the quantity of spirits actually distilled.
The Kentucky Bill has come down from the Senate & will probably go thro the H. of Reps. without difficulty. The Bank is also come from the Senate, but will not go thro’ if at all, without opposition. The Militia & Western Land Bills, wait for the conclusion of the Excise bill.
Let Mr. W. Webb know that I have recd. his papers from Col. Monroe, & have drawn & presented a petition for him. The fate of it is uncertain & probably will not be known for a considerable time. Yr. affecte. Son
Js. Madison
What is the no. of inhabitants in Orange—& What the State & prospect of the Census in general.
